Citation Nr: 0715763	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-15 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran filed a timely substantive appeal to the 
denial of service connection for sleep apnea. 



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1977 to January 1993.

This matter is before the Board of Veterans Appeals (the 
Board) on an appeal of a rating decision, dated in August 
2004, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas. 

In March 2007, the Board notified the veteran and his 
representative that the Board determined that the veteran had 
not timely filed a substantive appeal, perfecting the appeal 
of the claim of service connection for sleep apnea, and 
afforded the veteran the opportunity to show good cause for 
the delay in the filing of the substantive appeal.  The 
veteran's representative has submitted a good-cause argument. 


FINDINGS OF FACT

1. In a rating decision, dated in August 2004, the RO denied 
the claim of service connection for sleep apnea; the RO 
notified the veteran of the adverse determination by letter, 
dated in September 16, 2004; and the veteran did not file a 
substantive appeal within 60 days from August 21, 2006, the 
date the statement of the case was mailed to him.  

2. Good cause for the delay in filing the substantive appeal 
has not been shown. 


CONCLUSION OF LAW

As the veteran did not perfect an appeal of the denial of 
service connection for sleep apnea by filing a timely 
substantive appeal, the Board lacks appellate jurisdiction to 
address the claim on the merits.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.302 (2006).

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The timeliness of substantive appeal is a jurisdictional 
matter and is governed by the interpretation of law.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The veteran has been properly 
notified of the jurisdictional problem and he has been 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.


REASONS AND BASES FOR FINDING AND CONCLUSION

The question before the Board is whether it has appellate 
jurisdiction to consider the appeal of the denial of service 
connection for sleep apnea. 

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

After an appellant receives the statement of the case, the 
appellant must file a formal appeal within sixty days from 
the date the statement of the case was mailed, or within the 
remainder of the one-year period, if any, from the date the 
notification of the RO's decision was mailed, whichever 
period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.300, 20.302.  

The Board determines questions as to timeliness. 38 U.S.C.A. 
§ 7105(d)(3).



The record shows that in a rating decision, dated in August 
2004, the RO denied the claim of service connection for sleep 
apnea.  The RO notified the veteran of the adverse 
determination by letter, dated in September 16, 2004.  The RO 
mailed the statement of the case on August 21, 2006.  In the 
cover letter to the statement of the case, the veteran was 
notified of the necessity to file a substantive appeal within 
60 days after the date the statement of the case was mailed 
and that he could request an extension of the time period for 
filing a substantive appeal, if the request was received 
before the time limit for filing the substantive appeal 
expired.  

Accordingly, the veteran had until September 16, 2005, that 
is, the remainder of the one year period following the 
September 2004 notice of the rating decision of August 2004, 
denying service connection for sleep apnea, or until October 
21, 2006, 60 days from the mailing of the statement of the 
case, to timely file a substantive appeal. 

The veteran did not file a substantive appeal within 60 days 
from August 21, 2006, the date the statement of the case was 
mailed to him, which was the period that ended the latest.  
And the veteran had not requested an extension of time to 
file a substantive appeal before the time limit for filing 
the substantive expired. 

Rather the record shows that the veteran's representative 
submitted a statement in support of the claim in December 
2006, two months after the latest deadline for filing a 
substantive appeal, that is, October 21, 2006. 

After the veteran was notified that the substantive appeal 
was not timely filed, the veteran's representative submitted 
a good-cause argument for the delay in filing the substantive 
appeal.  The representative argued that the statement in 
support of claim, dated in December 2006, should be accepted 
as a timely substantive appeal because that was when the 
representative first received the veteran's file.  The 
veteran has not submitted a good-cause argument. 



The record shows that the veteran's representative was mailed 
a copy of the statement of the case with the notice of the 
necessity to filing a timely substantive appeal and the 
representative also received a copy of the notice 
transferring the veteran's record to the Board, dated October 
17, 2006. 

As a substantive appeal may be filed by either the appellant 
or his representative, as to the appellant, the veteran has 
not submitted a good-cause argument for the delay in filing a 
substantive appeal.  As to the representative, the record 
shows that the representative was on notice of the necessity 
to file a substantive appeal and had 60 days to file or 
request an extension, this is not mitigated by the fact the 
veteran's file was not physically available to the 
representative until December 2006.  Stated differently, the 
period for filing of a substantive begins with the date of 
the notice, not the date the veteran's file was received by 
the representative.  For this reason, the Board rejects the 
good-cause argument. 

As a substantive appeal was not timely filed and as good 
cause for the delay in filing the substantive appeal is not 
shown, the Board does not have appellate jurisdiction to 
determine the merits of the appeal. 38 U.S.C.A. § 7105.


ORDER

In the absence of a timely filed substantive appeal, 
perfecting the appeal, the appeal of the denial of service 
connection for sleep apnea is dismissed because of the lack 
of appellate jurisdiction. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


